Exhibit 10.2

NON-SOLICITATION
AND
CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, made the ___ day of ___ 2015, between ROYAL BANK AMERICA, a
Pennsylvania chartered bank (the “Bank” or the “Employer”), and
___________________, an adult individual (“Employee”).

WITNESSETH:

WHEREAS, Employee is currently employed as the __________________________of
Employer;

WHEREAS, Employer desires to induce Employee to remain in its employ on an
impartial and objective basis in the event of a transaction pursuant to which a
Change in Control of Employer occurs, and is willing to provide Employee the
additional benefits provided herein in consideration of Employee’s continued
employment and the additional non-disclosure and non-solicitation covenants
provided herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and of other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties, each intending to be legally bound,
hereby agree as follows:

AGREEMENT:

1. Term of Agreement.

(a) General.  This Agreement shall be for a period (the “Term”) commencing on
the date of this Agreement and ending on December 31, 2016; provided, however,
that, commencing on January 1, 2017 and on January 1 of each succeeding year
(each an “Annual Renewal Date”), the Term shall be automatically extended for
one (1) additional year from the applicable Annual Renewal Date (each, an
“Extension”), unless Employer or Employee shall give written notice of
nonrenewal to the other party at least sixty (60) days prior to an Annual
Renewal Date, in which event this Agreement shall terminate at the end of the
then existing Term.  References in this Agreement to the “Term” shall refer to
the initial one-year term and the terms of any Extensions as may become
effective.

(b) Termination for Cause.  Notwithstanding the provisions of Section l(a) of
this Agreement, this Agreement shall terminate automatically upon termination by
Employer of Employee’s employment for Cause.  As used in this Agreement, “Cause”
shall mean the following:

(i) Employee’s conviction of, or plea of guilty or nolo contendere to, a felony,
a crime of falsehood, or a crime involving moral turpitude, or the actual
incarceration of Employee for a period of at least thirty (30) days;

(ii) Employee’s failure to follow the good faith lawful instructions of the
President and Chief Executive Officer of Bank, following Employee’s receipt of
written notice of such instructions;

(iii) Employee’s intentional failure to substantially perform Employee’s duties
to, or on behalf of, Bank, other than a failure resulting from Employee’s
incapacity because of disability;

(iv) Employee’s intentional violation of any law, rule or regulation (other than
traffic violations or similar offenses), Employee’s intentional violation of any
memorandum of understanding or cease and desist order of a federal or state
banking agency applicable to Employer, Employee’s intentional violation



--------------------------------------------------------------------------------

 

of any code of conduct or ethics applicable to officers or employees of Bank, or
Employee’s intentional violation of any material provision of this Agreement;

(v) dishonesty on the part of Employee in the performance of Employee’s duties
or conduct on the part of Employee which, in the reasonable judgment of the
Board of Directors of the Bank (the “Board”), brings public discredit to Bank;

(vi) Employee’s breach of fiduciary duty, in connection with Employee’s
employment hereunder, which involves personal profit or which results in
demonstrable material injury to Bank; or

(vii) Employee’s removal or prohibition from being an institution-affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act or by the Pennsylvania
Department of Banking pursuant to state law.

If Employee’s employment is terminated for Cause, Employee’s rights under this
Agreement shall cease as of the effective date of such termination.

(c) Voluntary Termination, Retirement, or Death.  Notwithstanding the provisions
of Section l(a) of this Agreement, this Agreement shall terminate automatically
upon termination of Employee’s employment as a result of voluntary termination
by Employee (other than in accordance with Section 2 of this Agreement),
retirement at Employee’s election, or death.  In any such event, Employee’s
rights under this Agreement shall cease as of the date of such event; provided,
however, that if Employee dies after a Notice of Termination (as defined in
Section 2(a) of this Agreement) is delivered by Employee, the payments and
benefits described in Section 3 will nonetheless be made to the person or
persons determined pursuant to Section 13(b) of this Agreement.

(d) Disability.  Notwithstanding the provisions of Section 1(a) of this
Agreement, this Agreement shall terminate automatically upon termination of
Employee’s employment as a result of Employee’s disability and Employee’s rights
under this Agreement shall cease as of the date of such termination; provided,
however, that, if Employee becomes disabled after a Notice of Termination (as
defined in Section 2(a) of this Agreement) is delivered by Employee, Employee
shall nevertheless be absolutely entitled to receive all of the payments and
benefits provided for in, and for the term set forth in, Section 3 of this
Agreement.  As used in this Agreement, the term “Disability” means
incapacitation, by accident, sickness or otherwise, such that Employee is
rendered unable to perform the essential duties required of Employee by
Employee’s position with Employer at that time, notwithstanding reasonable
accommodation, for a period of six (6) consecutive months.

2. Termination Following Change in Control.

(a) Good Reason.  If a Change in Control (as defined in Section 2(b) of this
Agreement) shall occur at any time during the term of this Agreement, and if
within one year after such Change in Control there shall be (a) any material
breach by Employer of, or material failure of Employer to tender performance
under, this Agreement, or (b) any of the following, if taken without Employee’s
express written consent:   

(i) A material diminution in Employee’s authority, duties or other terms or
conditions of employment as the same exist on the date of the Change in Control;

(ii) Any reassignment of Employee to a location greater than 25 miles from the
location of Employee’s office on the date of the Change in Control, unless such
new location is closer to Employee’s primary residence than the location on the
date of the Change in Control;

(iii) Any material diminution in Employee’s base salary;

(iv) Any failure to provide Employee with any benefits enjoyed by Employee under
any of Bank’s retirement or pension, life insurance, medical, health and
accident, disability or other material employee plans in which Employee
participated at the time of the Change in Control or the taking of any action
that



--------------------------------------------------------------------------------

 

would materially reduce any of such benefits in effect at the time of the Change
in Control, except for any reductions in benefits or other actions resulting
from changes to or reductions in benefits applicable to employees generally;

(v) Any requirement that Employee travel in the performance of Employee’s duties
on behalf of Bank for a significantly greater period of time during any year
than was required of Employee during the year preceding the year in which the
Change in Control occurred, which results in a material negative change to
Employee in the employment relationship; or

(vi) Any other material breach of this Agreement;

then, at the option of Employee, exercisable by Employee during the one hundred
twenty (120) day period after the occurrence of each and every of the foregoing
events (“Good Reason”), Employee may resign from employment with Employer (or,
if involuntarily terminated, give notice of intention to collect benefits under
this Agreement) by delivering a notice in writing (the “Notice of Termination”)
to Employer and Employee will become entitled to the payments and benefits
described in Section 3 of this Agreement.  After the expiration of the one
hundred twenty (120) day period described above, Employee cannot exercise such
right with respect to that Good Reason event.

(a) Change in Control Defined.  As used in this Agreement, “Change in Control”
shall mean:

(i) (A) a merger, consolidation or division involving the between Royal
Bancshares of Pennsylvania, Inc., a Pennsylvania business corporation (the
“Corporation”) or Bank, (B) a sale, exchange, transfer or other disposition of
substantially all of the assets of Corporation or Bank, or (C) a purchase by
Corporation or Bank of substantially all of the assets of another entity, unless
(y) such merger, consolidation, division, sale, exchange, transfer, purchase or
disposition is approved in advance by seventy-five percent (75%) or more of the
members of the Board or the board of directors of the Corporation who are not
interested in the transaction and (z) a majority of the members of the Board of
Directors of the legal entity resulting from or existing after any such
transaction and the Board of Directors of such entity’s parent corporation, if
any, are former members of the Board or the board of directors of the
Corporation; or

(ii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Corporation or Bank representing fifty-one
percent (51%) or more of the combined voting power of Corporation or Bank’s then
outstanding securities; provided, however, that for the purposes of this
Agreement, a Change in Control shall not result from the beneficial ownership
(with the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Corporation or the Bank representing fifty-one percent (51%) or more of the
combined voting power of the Corporation’s or the Bank’s then outstanding
securities by (x) any “person” who on the date hereof is a director or officer
of the Corporation or the Bank, (y) the Daniel M. Tabas Trust, the estate of
Daniel M. Tabas, or any person who is related by descent or marriage to either
Daniel M. Tabas, or any family member of any such persons, or (z) any estate or
trust of or for the benefit of any of the persons described in clause (x) or
clause (y) of this subparagraph (ii);

(iii) during the period of two (2) consecutive years during the term of
Executive’s employment under this Agreement, individuals who at the beginning of
such period constitute the Board or the board of directors of the Corporation
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least sixty-seven
percent (67%) of the directors then in office who were directors at the
beginning of the period; or

(iv) any other transaction involving the Corporation or Bank similar in effect
to any of the foregoing and designated as a Change in Control by the Board or
the board of directors of the Corporation.

3. Rights in Event of Termination Following Change in Control.  In the event
that Employee validly and timely delivers a Notice of Termination to Employer,
Employee shall be absolutely entitled to receive the following compensation:



--------------------------------------------------------------------------------

 

(a) The Employer shall pay, within twenty (20) days from the later of the date
of termination of employment or the delivery of a Notice of Termination,
notwithstanding any termination of this Agreement during such period, a lump sum
cash payment equal to two (2) times Employee’s base salary at the highest annual
amount in effect during the three (3) calendar years preceding the year in which
the Notice of Termination is delivered.

4. Confidential Information.  Employee agrees that during and subsequent to
Employee’s employment with Employer, Employee will not (i) disclose, in whole or
in part, any confidential information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever unless
authorized in writing to do so by Employer or as otherwise required by law or
(ii) use any confidential information for Employee’s own purpose or for the
benefit of any person, firm, corporation, association or other entity other than
Employer, except in the proper performance of Employee’s duties as instructed by
Employer.  Upon cessation of Employee’s employment with Employer, the
restrictions set forth in this paragraph will not apply to confidential
information which is then in the public domain (unless Employee is responsible,
directly or indirectly, for such confidential information entering the public
domain without the consent of Employer). 

5. Non-Solicitation/No Piracy

(a) Employee hereby acknowledges and recognizes the highly competitive nature of
the business of Bank and accordingly agrees that, during and for the applicable
period set forth in Section 5(c), Employee shall not, directly or indirectly:

(i) for or on behalf of Employee or a same, similar or competitive business as
Employer or any of its affiliates, solicit, provide services to, contract with,
or accept business from any person or entity which was a client of Employer or
any of its affiliates at the date of cessation of Employee’s or within one
hundred twenty (120) days prior to cessation of Employee’s employment, and with
whom Employee had business dealings during that period;

(ii) solicit, encourage or induce any person or entity with the effect or for
the purpose (which need not be the sole or primary effect or purpose)
of:  (A) causing any material deposits or other funds with respect to which
Employer or any of its affiliates provides services to be withdrawn, (B) causing
any client or customer of Employer to refrain from engaging Employer or any of
its affiliates, or (C) causing any client or customer to terminate or materially
diminish its relationship with Employer or any of its affiliates; and/or

(iii) (A) induce, offer, assist, solicit, encourage or suggest, in any manner
whatsoever, (1) that you or another business or enterprise offer employment to
or enter into a business affiliation with any employee, agent or representative
of Employer or any of its affiliates, or (2) that any employee, agent or
representative of Employer or any of its affiliates terminate his or her
employment or business affiliation with Employer or any of its affiliates; or
(B) hire, employ or contract with any employee, agent or representative of
Employer or any of its affiliates.

(b) It is expressly understood and agreed that, although Employee and Bank
consider the restrictions contained in Section 5(a) reasonable for the purpose
of preserving for Bank its goodwill and other proprietary rights, if a final
judicial determination is made by a court or arbitrator having jurisdiction that
the time or territory or any other restriction contained in Section 5(a) is an
unreasonable or otherwise unenforceable restriction against Employee, the
provisions of Section 5(a) shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such other extent
as such court may judicially determine or indicate to be reasonable.

(c) The provisions of this Section 5 shall be applicable commencing on the date
of this Agreement and ending twelve (12) months following the effective date of
any termination of employment (regardless of whether a Change in Control has
occurred).

6. Remedies.  Employee acknowledges and agrees that the remedy at law of
Employer for a breach or threatened breach of any of the provisions of Section 4
or 5 would be inadequate and, in recognition of



--------------------------------------------------------------------------------

 

this fact, in the event of a breach or threatened breach by Employee of any of
the provisions of Section 4 or 5, it is agreed that Employer shall be entitled
to, without posting any bond, and Employee agrees not to oppose any request of
Employer for, equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction, or any other equitable
remedy which may then be available.  Nothing contained in this section shall be
construed as prohibiting Employer from pursuing any other remedies available to
them, at law or in equity, for such breach or threatened breach.

7. Notices.  Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Employee’s residence, in the case of notices to
Employee, and to the principal office of Employer, in the case of notices to
Employer.

8. Waiver.  No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Employee and an executive officer specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

9. Assignment.  This Agreement shall not be assignable by either party, except
by Employer to any successor in interest to Employer’s business.

10. Entire Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and, in accordance with
the provisions of Section 21, supersedes any prior understanding of the parties.

11. Successors; Binding Agreement.

(a) Employer.  Employer will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of Employer to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place.  Failure by
Employer to obtain such assumption and agreement prior to the effectiveness of
any such succession shall constitute a breach of this Agreement.  As used in
this Agreement, “Employer” shall mean Employer as defined previously and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

(b) Employee.  This Agreement shall inure to the benefit of and be enforceable
by Employee’s personal or legal representatives, executors, administrators,
heirs, distributees, devisees, and legatees.  If Employee should die after a
Notice of Termination is delivered by Employee and any amounts would be payable
to Employee under this Agreement if Employee had continued to live, all such
amounts shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee, or, if there is no such
designee, to Employee’s estate.

12. Continuation of Certain Provisions.  Any termination of Employee’s
employment under this Agreement or of this Agreement after a Change in Control
will not affect the payment and benefit provisions of Section 3,  which will, if
relevant, survive any such termination and remain in full force and effect in
accordance with its terms.

13. Other Rights; Severance.  Except as provided in Section 19,  nothing herein
will be construed as limiting, restricting or eliminating any rights Employee
may have under any plan, contract or arrangement to which Employee is a party or
in which Employee is a vested participant; provided, however, that any
termination payments required hereunder will be in lieu of any severance
benefits to which Employee may be entitled under a severance plan or arrangement
of Employer; and provided further, that if the benefits under any such plan or
arrangement may not legally be eliminated, then the payments hereunder will be
reduced (but not below



--------------------------------------------------------------------------------

 

zero) by the amount payable under such plan or arrangement.

14. No Employment Agreement; At-Will Employment.  This Agreement does not
constitute an employment agreement or an agreement to maintain employment for
any period of time.  Employee’s employment with Employer constitutes “at-will”
employment and either Employee or Employer may terminate Employee’s employment
at any time, subject to the procedures and consequences in the event of a
termination of employment after a Change in Control set forth in this Agreement.

15. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

16. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws (but not the law of conflicts of law) of the
Commonwealth of Pennsylvania.

17. Headings.  The headings of the Sections of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.

18. Number.  Words used herein in the singular will be construed as being used
in the plural, as the context requires, and vice versa.

19. Regulatory Matters.  The obligations of Employer under this Agreement shall
in all events be subject to any required limitations or restrictions imposed by
or pursuant to the Federal Deposit Insurance Act or the Pennsylvania Banking
Code of 1965 as the same may be amended from time to time, including but not
limited to, that all payments made to the Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon their compliance with
applicable laws and any regulations promulgated thereunder, including, without
limitation, 12 C.F.R. Part 359.

20. References to Employer.  All references to Employer shall be deemed to
include references to companies affiliated with Employer, as appropriate in the
relevant context.

21. Effective Date; Termination of Prior Understandings.  This Agreement will
become effective immediately upon the execution and delivery of this Agreement
by the parties hereto.  Upon the execution and delivery of this Agreement, any
prior understanding relating to the subject matter hereof will be deemed
automatically terminated and be of no further force or effect.

22. Withholding For Taxes.  All amounts and benefits paid or provided hereunder
will be subject to withholding for taxes as required by law.

23. Individual Agreement.  This Agreement is an agreement solely between and
among the parties hereto. It is intended to constitute a nonqualified unfunded
arrangement for the benefit of a key management employee and will be construed
and interpreted in a manner consistent with such intention.

24. Application of Code Section 409A. 

(a) Notwithstanding anything in this Agreement to the contrary, the receipt of
any benefits under this Agreement as a result of a termination of employment
shall be subject to satisfaction of the condition precedent that Employee
undergo a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h) or any successor thereto.  In addition, if Employee is deemed to be
a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provisions of any benefit
that is required to be delayed pursuant to Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of Employee’s
“separation from service” (as such term is defined in Treas. Reg. §
1.409A-1(h)), or (ii) the date of Employee’s death (the “Delay Period”).  Within
ten (10) days following the expiration of the Delay Period, all



--------------------------------------------------------------------------------

 

payments and benefits delayed pursuant to this section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Employee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.  To the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to Employee that would not be required to be delayed if the premiums
therefore were paid by Employee, Employee shall pay the full costs of premiums
for such welfare benefits during the Delay Period and Bank shall pay Employee an
amount equal to the amount of such premiums paid by Employee during the Delay
Period within ten (10) days after the conclusion of such Delay Period.

(b) Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Employee incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

(c) Any payments made pursuant to Section 3, to the extent of payments made from
the date of termination through March 15th of the calendar year following such
date, are intended to constitute separate payments for purposes of Treas. Reg.
§1.409A-2(b)(2) and thus payable pursuant to the “short-term deferral” rule set
forth in Treas. Reg. §1.409A-1(b)(4); to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) made upon an involuntary termination
from service and payable pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), to the
maximum extent permitted by said provision.  Notwithstanding the foregoing, if
Employer determines that any other payments hereunder fail to satisfy the
distribution requirement of Section 409A(a)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), the payment of such benefit shall be delayed
to the minimum extent necessary so that such payments are not subject to the
provisions of Code Section 409A(a)(1).

25. Limitation on Benefits. Anything contained in this Agreement to the contrary
notwithstanding, if any of the payments or benefits received or to be received
by Employee pursuant to this Agreement, when taken together with payments and
benefits provided to Employee under any other plans, contracts, or arrangements
with Employer (all such payments and benefits being hereinafter referred to as
the “Total Payments”), will be subject to any excise tax imposed under Code
Section 4999 (together with any interest or penalties, the “Excise Tax”), then
such Total Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the Excise Tax. To effectuate the reduction
described above, if applicable, Employer shall first reduce or eliminate the
payments and benefits provided under this Agreement. All calculations required
to be made under this Section will be made by Employer’s independent public
accountants, subject to the right of Employee’s representative to review the
same. The parties recognize that the actual implementation of the provisions of
this Section are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

ATTEST:

 

ROYAL BANK AMERICA

 

 

By:

Secretary

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 



--------------------------------------------------------------------------------